Citation Nr: 0000954	
Decision Date: 01/12/00    Archive Date: 01/27/00

DOCKET NO.  98-06 572A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased evaluation for Lyme's disease, 
currently evaluated as 60 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.L. Salas, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1987 to 
September 1992.  

This appeal arose from a March 1997 rating decision by the 
Department of Veterans Affairs (VA) Los Angeles, California 
Regional Office (RO).  The RO awarded an increased evaluation 
of 60 percent for residuals of Lyme's disease.  

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.  

The Board notes that the veteran has repeatedly claimed 
depression as secondary to Lyme's disease.  The Board also 
observes that the veteran reported on her last VA examination 
that she feels that she was exposed to toxins during her 
Persian Gulf service and she suggested that she may suffer 
from an undiagnosed illness related to that service.  These 
issues have been neither procedurally prepared nor certified 
for appellate review, and are referred to the RO for initial 
consideration and appropriate action.  Godfrey v. Brown, 7 
Vet. App. 398 (1995).


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The Board has carefully considered the evidence compiled by 
and on behalf of the veteran and determined that her claim is 
well grounded within the meaning of 38 U.S.C.A. §5107(a); 
Proscelle v. Derwinski, 2 Vet App. 629 (1992).  

The veteran has reported that she has received additional 
treatment for various symptoms that she associates with 
service-connected Lyme's Disease.  As Lyme's disease is rated 
either as an active process or according to residuals, these 
records are pertinent to the question of extent of severity 
of residuals of Lyme's disease.  Moreover, records generated 
by VA are within the constructive (if not actual notice) of 
VA adjudicators.  See Bell v. Derwinski, 2 Vet. App. 611 
(1992).  If documents generated by VA agents or employees, 
including physicians, predate the Board's decision, are 
within the Secretary's control, and could reasonably be 
expected to be part of the record, then "such documents are, 
in contemplation of law, before the Secretary and the Board 
and should be included in the record."  Id. at 612-613.  See 
also Dunn v. West, 11 Vet. App. 462 (1998).  

The Board is also of the opinion that the veteran needs to be 
reexamined by VA.  The last VA examination occurred in August 
1996, over three years earlier.  A current examination with 
consideration of the most recent medical records is necessary 
to accurately assess the current extent of severity of the 
residuals of Lyme's disease.  Moreover, the last examinations 
were conducted by Certified Physician's Assistants, not 
physicians.  In view of the complexity of the underlying 
disease process at issue, the Board feels that the veteran 
needs to be examined by medical specialists.  

Therefore, pursuant to VA's duty to assist the appellant in 
the development of facts pertinent to her claim under 
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.103(a) 
(1999), the Board is deferring adjudication of the issue of 
entitlement to an increased evaluation for residuals of 
Lyme's disease pending a remand of the case to the RO for 
further development as follows:  

1.  The RO should request that the 
veteran identify the names, addresses, 
and approximate dates of treatment for 
all health care providers, VA or non-VA, 
inpatient or outpatient, who may possess 
additional records pertinent to her 
claim.  After obtaining any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  Regardless 
of the veteran's response, the RO should 
secure all outstanding VA treatment 
reports.

2.  The RO should arrange for a VA 
examination of the veteran by an 
appropriate specialist(s) for the purpose 
of ascertaining the current nature and 
extent of severity of Lyme's disease.  
Any further indicated special studies 
should be conducted.  The claims file and 
a separate copy of this remand must be 
made available to and reviewed by the 
examiner(s) prior and pursuant to 
conduction and completion of the 
examination, and the examiner(s) must 
annotate the claims file in this regard.  
The examiner(s) should ensure that the 
veteran's contentions about extent of 
residuals of Lyme's disease, and medical 
treatise information submitted by her are 
fully addressed.  The examiner(s) should 
specify which medical treatment and 
symptoms can be attributed to Lyme's 
disease, and conversely, which medical 
treatment and symptoms can be 
specifically disassociated therefrom.  

It is important to address in detail 
whether the veteran has active Lyme's 
disease or only residuals.  Any opinions 
by the examiner(s) expressed must be 
accompanied by a complete rationale.  

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination reports 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, implement 
corrective procedures.  Stegall v. West, 
11 Vet. App. 268 (1998).

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
an increased evaluation for Lyme's 
disease with consideration of all 
applicable laws and regulations.  The RO 
should also document its consideration of 
the applicability of the criteria under 
38 C.F.R. § 3.321(b)(1) (1999).

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a Supplemental 
Statement of the Case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until she is notified by the RO.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  


